Exhibit 10.1

FORM OF

INDEMNITY AGREEMENT

THIS AGREEMENT is made this      day of                     , 2012, by and
between Vantage Drilling Company, a Cayman Islands company (“Company”), and
                     (“Indemnitee”).

WHEREAS, the Company and Indemnitee desire that Indemnitee continue to serve as
a director of the Company; and

WHEREAS, the Company desires and intends to provide indemnification
(including advancement of expenses or costs) against any and all liabilities
asserted against Indemnitee to the fullest extent permitted by the laws of the
State of Texas.

NOW, THEREFORE, in consideration of the covenants contained herein, the
Company and Indemnitee agree as follows:

1. Continued Service. Indemnitee will continue to serve as a director so long as
he is duly elected and qualified in accordance with the Memorandum and Articles
of Association of the Company or until he tenders his resignation.

2. Indemnification. The Company shall indemnify and hold harmless Indemnitee as
follows:

(a) The Company shall indemnify and hold harmless Indemnitee when he is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that he is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture
trust or other enterprise, against expenses (including attorneys’ fees and
costs), judgments, fines and settlements actually and reasonably incurred by him
in connection with such action, suit or proceeding if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee failed to act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that his conduct was unlawful.

(b) The Company shall indemnify and hold harmless Indemnitee when he is a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the Company to procure a judgment in its
favor by reason of the fact that he is or was a director, officer, employee or
agent of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against expenses (including attorneys’ fees
and costs) actually

 

-1-



--------------------------------------------------------------------------------

and reasonably incurred by him in connection with the defense or settlement
of such action or suit if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and except
that no indemnification shall be made in respect of any claim, issue or matter
as to which Indemnitee shall have been adjudged to be liable for gross
negligence or misconduct in the performance of his duty to the Company unless
and only to the extent that the Court of Chancery or the court in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses which the Court of Chancery or such other court shall deem proper.

(c) Any indemnification under paragraphs (a) and (b) of this Section 2 (unless
ordered by a court) shall be made by the Company only as authorized in the
specific case upon a determination (in accordance with Section 3 hereof) that
indemnification of Indemnitee is proper in the circumstances because he has met
the applicable standard of conduct set forth in paragraphs (a) and (b) of this
Section 2. Such determination shall be made (1) by the board of directors by a
majority vote of a quorum consisting of directors who were not parties to such
action, suit or proceedings, or (2) if such a quorum is not obtainable, or, even
if obtainable a quorum of disinterested directors so directs, by independent
legal counsel in a written opinion, or (3) by the shareholders.

(d) Expenses (including attorneys’ fees and costs) incurred by Indemnitee in
defending a civil or criminal action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding
as authorized (in accordance with Section 4 hereof) by the board of directors in
the specific case upon receipt of an undertaking by or on behalf of Indemnitee
to repay such amount if it is ultimately determined that he is not entitled to
be indemnified by the Company under this Agreement or otherwise.

(e) The right to indemnification provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
any statute, bylaw, insurance policy, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such office, and shall
continue after Indemnitee has ceased to be a director, officer, employee or
agent and shall inure to the benefit of his heirs, executors and administrators.

3. Determination of Right to Indemnification. For purposes of making the
determination in a specific case under paragraph (c) of Section 2 hereof whether
to make indemnification, the board of directors, independent legal counsel, or
shareholders, as the case may be, shall make such determination in accordance
with the following procedure:

(a) Indemnitee may submit to the board of directors a sworn statement
substantially in the form of Exhibit 1 attached hereto and made a part
hereof (“Indemnification and Undertaking Statement”) averring that he has met
the applicable standard of conduct set forth in paragraphs (a) and (b) of
Section 2 hereof and that he undertakes to repay such expenses and costs if it
is ultimately determined he is not entitled to be indemnified by the Company
under this Agreement or otherwise;

 

-2-



--------------------------------------------------------------------------------

(b) Submission of the Indemnification and Undertaking Statement to the board of
directors shall create a rebuttable presumption that Indemnitee is entitled to
indemnification under this Agreement, and the board of directors, independent
legal counsel, or shareholders, as the case may be, shall within a reasonable
period after submission of the Indemnification and Undertaking Statement
specifically determine that Indemnitee is so entitled, unless it or they shall
possess sufficient evidence to show that Indemnitee engaged in willful
misconduct with respect to the matter for which indemnification is sought, which
evidence shall be disclosed to Indemnitee with particularity in a sworn written
statement signed by all persons who participated in the determination and voted
to deny indemnification

4. Authorization of Advancement of Expenses. For purpose of determining whether
to authorize advancement of expenses and costs in a specific case pursuant to
paragraph (d) of Section 2 hereof, the board of directors shall make such
determination in accordance with the following procedure:

(a) Indemnitee may submit to the Company’s board of directors the
Indemnification and Undertaking Statement substantially in the form of Exhibit 1
attached hereto, averring that (i) he has reasonably incurred or will reasonably
incur actual expenses and costs in defending a civil or criminal action, suit or
proceedings, and (ii) he undertakes to repay such amount if it is ultimately
determined that he is not entitled to be indemnified by the Company under this
Agreement or otherwise;

(b) Upon receipt of the Indemnification and Undertaking Statement, the board of
directors shall, within a reasonable period not to exceed 20 working
days, authorize payment of the expenses, subject to determination by the board
of directors as set forth in Section 3(b) above whether Indemnitee is entitled
to indemnification under this Agreement.

(c) The advancement of expenses and costs shall first be satisfied through the
proceeds of any insurance policy maintained by the Company or its subsidiaries
for purposes of providing indemnification coverage for the actions of directors
and officers, and the Company shall have an additional 10 working days from the
period set forth in (b) above to arrange for payment under such policy.
Notwithstanding the foregoing, and unless the board of directors has otherwise
denied indemnification pursuant to Section 3(b), the Company’s advancement of
expenses and costs under this Section 4 shall be made within 30 working days of
the receipt of the Indemnification and Undertaking Statement.

5. Merger, Consolidation or Change in Control. In the event that the Company
shall be a constituent corporation in a consolidation or merger, whether the
Company is the resulting or surviving corporation or is absorbed, or if there is
a change in control of the Company as defined in Section 6 hereof, Indemnitee
shall stand in the same position under this Agreement with respect to the
resulting, surviving or changed corporation as he would have with respect to the
Company if its separate existence had continued or if there had been no change
in the control of the Company.

 

-3-



--------------------------------------------------------------------------------

6. Certain Definitions. For purposes of this Agreement, the following
definitions apply herein: “other enterprises” shall include employee benefit
plans, and civic, non-profit, or charitable organizations, whether or not
incorporated; “fines” shall include any excise taxes assessed on Indemnitee
respect to any employee benefit plan; “serving at the request of the Company”
shall include any service at the request or with the express or implied
authorization of the Company, as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, Indemnitee with
respect to a corporation or “other enterprises,” its participants or
beneficiaries; and if Indemnitee acted in good faith and in a manner
he reasonably believed to be in the interest of the participants and
beneficiaries of such “other enterprises,” he shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement; and “change of control” shall have the meaning set forth in the
Company’s Change of Control Policy adopted effective November 29, 2010, as may
be amended from time to time.

7. Attorneys’ Fees. In the event that Indemnitee institutes any legal action to
enforce his rights under, or to recover damages for breach of this Agreement,
Indemnitee, if he prevails in whole or in part, shall be entitled to recover
from the Company all reasonable attorneys’ fees and costs incurred by him.

8. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its conflict of
laws rules.

10. Modification; Survival. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement may be modified
only by an instrument in writing signed by both parties hereto. The provisions
of this Agreement shall survive the termination of Indemnitee’s service as a
director and/or officer of the Company.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

    VANTAGE DRILLING COMPANY ATTEST:    

 

   

 

    By:     Title:

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 1

STATEMENT OF REQUEST FOR INDEMNIFICATION

AND UNDERTAKING

I,                                         , being first duly sworn do depose
and say as follows:

1. This Statement is submitted pursuant to the Indemnity Agreement
dated                     , 2012, between Vantage Drilling Company, a Cayman
Islands Company (“Company”), and the undersigned.

2. I am requesting indemnification against expenses (including attorneys’ fees
and costs), costs, liabilities, judgments, fines and amounts paid in settlement,
all of which have been or will be actually and reasonably incurred by me in
connection with a certain claim, action, suit or proceeding to which I am a
party or am threatened to be made a party by reason of the fact that I am or was
a director or officer of the Company, and which action is not by or in the right
of the Company.

3. With respect to all matters related to any such claim, action, suit or
proceeding, I acted in good faith and in a manner I reasonably believed to be or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, I had no reason to believe that my conduct was
unlawful.

4. I hereby undertake to repay this advancement of expenses and costs to the
Company if it is ultimately determined that I am not entitled to be indemnified
by the Company.

5. I am requesting indemnification against expenses, costs, liabilities, etc.
relating to or arising from the following claim, action, suit or proceeding
(attach additional pages if necessary):

 

 

 

 

 

 

 

 

 

 

Executed this      day of                     .

 

 

Name:  

 

Subscribed and sworn to before me this      day of                     , 20    .

 

 

Notary Public